Citation Nr: 1032415	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-17 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to November 
1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In an August 2008 decision, the Board determined that new and 
material evidence had been received in order to reopen the 
Veteran's claim of entitlement to service connection for PTSD and 
remanded the case for additional development.  The case now 
returns to the Board for further appellate review.

In connection with his appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in June 2008; a transcript of the hearing is 
associated with the claims file.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD as a result of in-service stressors of 
seeing his friend's head blown off by a bomb, watching two fellow 
soldiers attacked and killed in the bunker, and falling into a 
ditch of dead bodies.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009); 75 Fed. 
Reg. 39,843 (July 13, 2010), with correcting amendments at 75 
Fed. Reg. 41,092 (July 15, 2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military service.  
Specifically, he alleges that, while assigned to the 40th and 2nd 
Divisions in Korea, he was in a unit which was responsible for 
mortars and heavy machine guns.  He further claims that, during 
his time at the Chosin Reservoir, the unit engaged the enemy and 
received incoming enemy fire (artillery, mortars, and small arms 
fire) and returned fire in defense.  The Veteran contends that 
during such combat-like conditions, he saw his friend's head 
blown off by a bomb, which also resulted in burns to his face; 
saw two fellow soldiers attacked and killed in the bunker; was 
exposed to extreme cold weather; drove treacherous roads; and 
fell into a ditch full of dead bodies.  Therefore, he alleges 
that service connection is warranted for an acquired psychiatric 
disorder, to include PTSD.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element 
as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board initially notes that the Veteran did not engage in 
combat with the enemy.  In this regard, his service personnel 
records, to include his military awards and decorations, do not 
denote combat service.  However, such records reflect that the 
Veteran's most significant duty assignment was with an infantry 
regiment in Korea for which he was awarded the Korean Service 
Medal.  Additionally, the Veteran's alleged stressors of seeing 
his friend's head blown off by a bomb, which also resulted in 
burns to his face; seeing two fellow soldiers attacked and killed 
in the bunker; and falling into a ditch full of dead bodies, 
which he claimed occurred during the combat-like conditions in 
Korea, are related to his fear of hostile military or terrorist 
activity and are consistent with the places, types, and 
circumstances of his service.  Therefore, the Board finds that 
the Veteran's lay testimony alone establishes the occurrence of 
these claimed in-service stressors.  See 75 Fed. Reg. 39,843 
(July 13, 2010), with correcting amendments at 75 Fed. Reg. 
41,092 (July 15, 2010).  

The Veteran's service treatment records show, in January 1954, he 
was treated for a first degree burn of the face.  Such records 
also reflect repeated treatment for gastritis.  On the Veteran's 
November 1954 separation examination, he reported frequent 
trouble sleeping.  

Post-service treatment records reflect diagnoses of depression 
and generalized anxiety disorder in the 1980's and 1990's; 
however, more recent treatment records dated in 2005 and 2006 
reflect only a diagnosis of PTSD.  Moreover, on VA examination in 
November 2009, only PTSD was diagnosed.  

At the November 2009 VA examination, the examiner noted that the 
Veteran's stressors consisted of 'combat experiences' in Korea, 
to include seeing his friend's head blown off by a bomb, which 
also resulted in burns to his face; seeing two fellow soldiers 
attacked and killed in the bunker; exposure to extreme cold 
weather; driving treacherous roads; and falling into a ditch full 
of dead bodies.  Following an interview with the Veteran, a 
review of the claims file, and a mental status examination, the 
examiner provided an Axis I diagnosis of PTSD in accordance with 
the American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In this 
regard, the examiner noted that the Veteran's service treatment 
records reported sleep problems at the time of his discharge and 
he had been treated for burns on the face, which the examiner 
observed helped confirm his story of being burned by the same 
bomb that killed his friend.  Additionally, he indicated that the 
Veteran had ongoing gastrointestinal issues during service, which 
may have been related to his anxiety.  The examiner opined that 
the Veteran's PTSD was most likely caused by or a result of in-
service events and indicated that such opinion was based on 
diagnostic criteria for PTSD, a review of the Veteran's military 
and medical records, clinical interview with the Veteran and his 
wife, and his clinical expertise.  

The RO thereafter requested that the examiner clarify his opinion 
and address exactly what stressors are related to the Veteran's 
PTSD.  As such, in February 2010, the VA examiner provided an 
addendum opinion in which he indicated that the claims folder was 
reviewed.  He stated that, based on his evaluation of the 
Veteran, he met the criteria for PTSD.  The examiner reported 
that the stressors related to his PTSD were combat-related and 
included seeing his friend's head blown off by a bomb, watching 
two fellow soldiers attacked and killed in the bunker, and 
falling into a ditch of dead bodies.  The examiner indicated that 
such stressors met the requirements for a PTSD diagnosis and are 
directly related to the Veteran's military service experiences.  
The examiner opined that, based on such traumas and the Veteran's 
reported symptoms, he had PTSD related to such combat stressors.  
The examiner further noted that the Veteran had other more 
general stressful combat experiences, such as exposure to cold 
weather and driving on dangerous mountain roads, which likely 
also contributed to his PTSD onset, but which were not as 
traumatic.

Therefore, as the Veteran's claimed stressors of seeing his 
friend's head blown off by a bomb, watching two fellow soldiers 
attacked and killed in the bunker, and falling into a ditch of 
dead bodies are related to his fear of hostile military or 
terrorist activity are consistent with the places, types, and 
circumstances of his service; and the November 2009 VA examiner 
confirmed that the claimed stressors are adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, the Board finds that service connection for 
PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


